Citation Nr: 0409557	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  01-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran retired from active duty on August 1977 with more than 
21 years of active service.  He died on October [redacted], 2000.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
This case was previously before the Board in January 2003.

The January 2003 Board decision denied the appellant's claim of 
service connection for the cause of the veteran's death and stayed 
adjudication of the issue of entitlement to dependency and 
indemnity compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1318.  The appellant appealed the Board's January 2003 
decision to the United States Court of Appeals for Veterans Claims 
(Court), which, pursuant to a Joint Motion for Remand (Joint 
Motion), issued an Order dated in September 2003, which vacated 
that part of the Board's January 2003 decision that denied the 
appellant's claim of service connection for the cause of the 
veteran's death.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Joint Motion by the parties before the Court essentially noted 
that the Board's January 2003 decision had failed to adequately 
consider the provisions of 38 C.F.R. § 3.312(c)(3) and (4) when 
adjudicating the appellant's claim.

Under the provisions of 38 C.F.R. § 3.312, the death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability was 
either the principal or a contributory cause of death.  The 
regulation states that a contributory cause of death is inherently 
one not related to the principal cause.  It must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  In addition, the regulation indicates that it should 
be determined whether the service-connected disability involved 
active processes affecting vital organs and whether there were 
resulting debilitating effects and general impairment of health to 
an extent that would render the person materially less capable of 
resisting the effects of other disease or injury primarily causing 
death or whether the service-connected condition was of such 
severity as to have a material influence in accelerating death.  
See 38 C.F.R. § 3.312(c)(3)-(4).

It is the Board's judgment that in view of the entry on the death 
certificate listing colon cancer as the cause of the veteran's 
death, and due to the fact that the veteran's heart disease was 
rated as 100 percent disabling at the time of the veteran's death, 
this claim should be remanded for a medical opinion that addresses 
the provisions of 38 C.F.R. § 3.312(c)(3)-(4).

The Board here notes that the certificate of death indicates that 
the veteran was receiving care at a hospice at the time of his 
death.  However, the terminal treatment records are not associated 
with the claims folder.  As these medical records are probative to 
the issues at hand, an attempt to obtain these records and 
associate them with the claims folder should be made.

The Board notes that the issue of entitlement to service 
connection for the cause of the veteran's death and dependency and 
indemnity compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 are inextricably intertwined.  As such, the issue 
of entitlement to DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 is deferred.

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should attempt to obtain records related to the 
veteran's terminal hospitalization and care.

2.  The RO should request that a VA physician review the medical 
records in the claims file and render medical opinions as to the 
following:

a) whether it is at least as likely as not that the veteran's 
service-connected heart disease contributed substantially or 
materially to the veteran's death; that it combined to cause 
death; or that it aided or lent assistance to the production of 
death (it is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection).

b) whether it is at least as likely as not that the veteran's 
service-connected heart disease resulted in debilitating effects 
and general impairment of his health to an extent that it rendered 
the veteran materially less capable of resisting the effects of 
the cancer that was the primary cause of his death.

c) whether it is at least as likely as not that the veteran's 
service-connected heart disease was of such severity that it had a 
material influence in accelerating his death.

The physician should adequately summarize the relevant history and 
clinical findings and provide detailed reasons for the medical 
conclusions rendered.

3.  Following the aforementioned development, the case should 
again be reviewed (including the issue of entitlement to 
dependency and indemnity compensation (DIC) benefits under the 
provisions of 38 U.S.C.A. § 1318) on the basis of all the 
evidence.  If the benefits sought are not granted in full, the 
appellant should be furnished a Supplemental Statement of the 
Case, and be afforded a reasonable opportunity to respond before 
the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





